Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 
 
Specification
The disclosure is objected to because of the following informalities: column 6, lines 24-25 recite “a pressing device (pressing means) 24 (see FIG. 5)”, however there is no drawing element 24 found in Figure 5.  
Appropriate correction is required.  Any changes made to the specification or drawings must be done in compliance with 37 C.F.R. 1.173 and MPEP 1453 and 1413.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 17, the claim states that “an operating portion” is “installed in rotatable state” however, the claim fails to specify how or where the “operating portion” is installed and thus is found to be vague and indefinite.  The cooperation of claimed parts in not sufficiently defined by the claim language.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP07-329395 to Kaneko (hereinafter “Kaneko”).
Kaneko teaches the means for providing adjustable pressure to a thermal printing head for printing on medium nipped between the printing head and a platen (see the Background of the Invention, page 3 and paragraph 0007, page 4 of the translation).  Kaneko discloses a print medium and a printing unit for printing on the medium.  Kaneko further the printing unit 22, 21, 31 opposing a platen 10 that feeds the printing medium (paragraph 0010, Fig. 1).  The device also includes a pressure transmission member 32 attached to a shaft 45 via a hole extending through the back thereof and enclosing the shaft (see Figs 1 and 5), so as to be rotatable to and from a contact position (paragraph 0011).  This portion of the pressing transmission member 32 is upstream in a feed direction of the thermal printing head 22 (Figs. 1 and 7).  Rotation of the shaft engages the adjustable pressing force.  The thermal head 22 provides the printing line of the printing unit.  The pressure transmission member 32 includes at least one spring (elastic member) pressing member 39 which exerts the pressing force on the printing unit and which is located at a forward tip end of the press (paragraph 0016, Fig. 2).  The pressure transmission member 32 may include a plurality of springs 39 which are offset from the platen roller and which include pressure 
With respect to claims 1 and 10, as described above, Kaneko teaches a platen roller configured to feed print medium, a thermal printing head opposing that platen and configured to print on the medium, a pressing unit configured to press the printing head onto the platen with the medium nipped therebetween, the unit including a pressure transmission member upstream in the feed direction and a pressing/elastic member between the pressure transmission member and the printing head configured to transmit the pressing force to the printer head though the tip thereof.
With respect to claim 3, as described above, Kaneko includes an operating portion of the pressure transmission member in the rotatable shaft connection, a pressure changing unit in the pressure adjusting screws and an elastic member.
With respect to claims 4 and 16-19, as described above, Kaneko discloses that the operating portion is disposed movably, the pressure changing unit is disposed to be stepwise to change the pressing force and the elastic member is disposed to be responsive thereto.
With respect to claim 5, as described above, Kaneko clearly discloses that the pressure transmission member is disposed to be rotatable (“swingably” disposed).
With respect to claim 6, as described above, Kaneko clearly discloses a plurality of pressing members along the width of the print medium.
Further with respect to claim 10, Kaneko clearly discloses that the elastic/pressing members are offset from the platen roller when viewed in a direction perpendicular to a feeding direction of the print medium (see Figs. 7-9). 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko as applied to claims 1, 3-5, 7-12 and 15-19 above, and further in view of U.S. Patent No. 6,398,434 to Corrigan, Jr. (hereinafter “Corrigan”).
	Kaneko is applied as set forth above.  Kaneko does not teach a downwardly extending bent portion at the tip end of the pressing member.

	It would have been obvious to one of ordinary skill in the art to configure the pressure transmission assembly of Kaneko with the cam and leaf spring shaft assembly in place of the linear compression springs because they would provide a smaller, lower profile while effectively conveying the desired adjustable pressure to the print head.  
	With respect to claims 2 and 13, the leaf springs of Corrigan clearly have downwardly extending tip portions. 
	With respect to claims 14-15, the downwardly extending portion is in alignment with the printing line and platen and is at the front side of the pressing member.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISANNE M JASTRZAB whose telephone number is (571)272-1279.  The examiner can normally be reached on 6:30-5pm (MT) Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, either of the examiner’s supervisors, Timothy Spear or Jean Witz, can be reached on 313-446-4825 or 571-272-0927 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISANNE M JASTRZAB/Patent Reexamination Spec., 
Art Unit 3991                                                                                                                                                                                                        

Conferees:
/ELIZABETH L MCKANE/Specialist, Art Unit 3991     

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991